UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7944


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMAL MITCHELL, a/k/a Boo,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:02-cr-00025-JCC-1)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal Mitchell, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jamal    Mitchell     appeals      the    district     court’s      order

denying his motion for the return of property, pursuant to Fed.

R. Crim. P. 41(g).            We review the denial of a Rule 41(g) motion

for   return     of    property     for   an     abuse   of   discretion.         United

States v. Chambers, 192 F.3d 374, 376 (3d Cir. 1999).                            We have

reviewed       the     record      and    find     no    abuse      of    discretion.

Accordingly, we deny Mitchell’s motion for substantive relief

and affirm for the reasons stated by the district court.                               See

United   States        v.   Mitchell,     No.    1:02-cr-00025-JCC-1           (E.D.   Va.

Aug. 20, 2008).              We dispense with oral argument because the

facts    and    legal       contentions    are    adequately     presented       in    the

materials      before       the   court   and     argument    would      not    aid    the

decisional process.

                                                                                AFFIRMED




                                            2